Epitomjized Statement
This case comes before the Supreme Court upon a motion to certify. Some years ago the two church organizations known as the Evangelical Association and the United Evangelical Church were united. This action was taken after a basis of union was agreed upon by representatives of both organizations. The legality of such merger was passed upon and sustained by the Tribunal of the United Evangelical Church. One of the local units of the United Evangelical Church is the Trinity Church of Greensburg, Ohio, and the Emanuel Church belonging to the old association was also located in Greensburg, Ohio. The proposed merger agreement was voted upon by both churches and carried by a majority of the members of each, but not by a two-thirds vote. Thereupon this action was brought by certain members of Trinity Church, who did not vote to approve, seeking to enjoin the carrying out of said agreement, and claiming that the Trinity Church could not dispose of its property by a mere majority vote.
An appeal was prosecuted from the Common Pleas decision. In refusing the relief prayed for, the Court of Appeals held that there was no such change in the faithi of each of said organizations as would affect the legitimacy of their reuniting and functioning as one body, and that as none of the church rules had been violated in the perfection of such union or merger, the merger was proper in every respect. The issues for the Supreme Court’s consideration are:
1. Was there any evidence to support the finding and judgment of the Court of Appeals ?
2. Was the finding of the Court of Appeals contrary to law in that 10054 GC., which required a two-thirds vote, had been violated?